          Case 1:18-cv-06471-ER Document 160 Filed 09/25/19 Page 1 of 1




                                         STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                               DIVISION OF SOCIAL JUSTICE
 ATTORNEY GENERAL                                                                CIVIL RIGHTS BUREAU

                                                                             September 25, 2019
VIA CM/ECF
Judge Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

       Re:      New York, et al. v. U.S. Department of Justice, et al., 18-cv-6471 (ER) (SDA)
                Request to Withdraw Jessica Attie, Lourdes Rosado, and Lilia Toson as Counsel
                for the State of New York

Dear Judge Ramos:

        Plaintiffs write to request that Jessica Attie, Lourdes Rosado, and Lilia Toson be
withdrawn as counsel for the State of New York in the above referenced action as they are no
longer affiliated with the State of New York Office of the Attorney General. Defendants have
been advised of the need to terminate the representation of Ms. Attie, Ms. Rosado, and Ms.
Toson and withdraw them as counsel for the State of New York. Defendants have no objection to
this request. The State of New York will continue to be represented in this action by Mr.
Colangelo, Ms. Trasande, and Mr. Duffy and no party will be prejudiced if this request is
granted.


                                                   Respectfully submitted,

                                                   /s/ Nancy Trasande
                                                   Nancy Trasande
                                                   Assistant Attorney General, Civil Rights Bureau
                                                   New York State Office of the Attorney General
                                                   28 Liberty St., 20th Floor
                                                   New York, NY 10005
                                                   Nancy.Trasande@ag.ny.gov
                                                   Phone: (212) 416-8905
                                                   Counsel for the State of New York

cc: Counsel for all parties in New York, et al. v. U.S. Department of Justice, et al., 18-cv-6471
(ER) (SDA) (by ECF)


       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8250 ● FAX (212) 416-6030 ● WWW.AG.NY.GOV
